Citation Nr: 1707073	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating than 30 percent for chondromalacia of the left knee, beginning May 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to May 1983. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2007 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  A May 2011 Board videoconference hearing was held before a Veterans Law Judge (VLJ).  The hearing VLJ since left employment with the Board.  The Veteran was informed he could have a re-hearing before the VLJ who will now decide the case, and he declined another hearing.      

There is extensive procedural history.  The original rating decision decreased the evaluation for chondromalacia, left knee, from 20 to 10 percent effective March 1, 2008.  In June 2009, the Board restored the 20 percent rating for the left knee disability, and remanded claim for increased rating.  There was another remand in September 2011.  The Board's January 2013 decision increased the rating to 30 percent prior to March 15, 2012; the claim for increased rating since May 1, 2012 was remanded (excluding a temporary total rating based on surgical recovery from March 15, 2012 to April 30, 2012).  Then RO rating action implementing that decision indicated a 30 percent rating, throughout, from March 29, 2007 onwards.  Following remand in October 2015 for re-examination, the case returned to the Board.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is required again.  The October 2015 Board remand had a directive requesting re-examination for service-connected left knee disability.  
The Veteran completed a November 2015 VA Compensation and Pension examination.  However, there has since been new case precedent from the U.S. Court of Appeals for Veterans Claims (Court) applicable to the evaluation of musculoskeletal disorders.  In Correia v. McDonald, 28 Vet. App. 158 (2016), 
the Court indicated the required parameters of VA musculoskeletal Compensation and Pension examinations, including for recording active/passive range of motion and mobility in weightbearing and non-weightbearing.  As the Veteran's right knee is disabled, examination of that knee is not required to comply with Correia.  

The Veteran's left knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for instability.  The Diagnostic Code 5257 rating criteria does not consider range of motion.  This notwithstanding, the Veteran's service-connected left knee disability includes osteoarthritis also confirmed last examination, ratable under diagnostic codes based on limitation of motion (Diagnostic Codes 5260, 5261).  To properly rate arthritis findings responsive to the Correia are needed.  Consequently, the Veteran must be re-examined. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, then associate these records with the Veterans Benefits Management System (VBMS) file.

2. Then schedule the Veteran for VA examination to determine the severity of his service-connected left knee disability, including on basis of limitation of motion and knee joint instability.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected left knee disability, as rated according to manifestation of limitation of motion.  The examiner should report complete range of motion findings for the left knee joint.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate). Additionally, the examiner must document all functional loss of the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should provide a complete rationale for all opinions provided.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

